21otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,11,13,22 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco et al (US 2019/0289627 A1) hereinafter as Blasco in view of Kusashima et al (US 2021/0352599 A1) hereinafter as Kusashima.
Regarding claim(s) 1 and 28, Blasco discloses a method for wireless communication at a first sidelink device (See Fig(s). 9 UE a sidelink with UE b), the method comprising: 
detecting a sidelink synchronization signal received via a received radio frame over a sidelink carrier (See ¶ abstract, providing sidelink communications using a sidelink carrier... A scheduling grant may be received from the radio access network using a network subframe of the network carrier). wherein the sidelink synchronization signal originates from a second sidelink device (See ¶ 19-21, D2D communications for SLSS); 
determining sidelink reception timing associated with the received radio frame based on the sidelink synchronization signal (See ¶ 21, SideLink Synchronization Signal) timing is a timing reference that is transmitted from UE to UE using a distributed time protocol.
Blasco fails to disclose determining a sidelink timing advance value indicative of a propagation delay from the second sidelink device to the first sidelink device and calculating sidelink transmission timing based on the sidelink reception timing and the timing advance value.
Kusashima discloses determining a sidelink timing advance value indicative of a propagation delay from the second sidelink device to the first sidelink device (See Fig(s). 20, See ¶ 207-210, the timing advance value for performing the unicast communication between the terminal devices 2a and 2b via the sidelink is determined on the basis of the procedure between the terminal devices 2a and 2b).; 
calculating sidelink transmission timing based on the sidelink reception timing and the timing advance value (See Fig(s). 20, See ¶ 209-210); and transmitting information within a transmitted radio frame over the sidelink carrier based on the sidelink transmission timing (See Fig(s). 20).
Propagation delay between sidelink devices with timing advance allows for proper signal synchronization without loss of communication information.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kusashima within Blasco, so as to enhance overall network performance with timing advance allowing for proper signal synchronization without loss of communication information.

Claim(s) 2, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco in view of Kusashima further in view of Chae et al (US 2017/0078991 A1)
Chae discloses wherein the information comprises an additional sidelink synchronization signal generated based on the sidelink transmission timing (See ¶ 49-50, shows primary and secondary signals). Having additional synchronization signals ensures all devices are synchronized in same timing for data transmissions.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Blasco within Chae, so as to enhance overall network performance by additional synchronization signals ensures all devices are synchronized in same timing for data transmissions.

¶ 101).  Reasons for combining same as claim 1.
Regarding claim(s) 11, Kusashima discloses determining the timing advance value based on the RSRP associated with the sidelink synchronization signal and a transmission power of the sidelink synchronization signal (See ¶ 101). Reasons for combining same as claim 1.
Regarding 13 claim(s) Kusashima discloses wherein determining the timing advance value further comprises: determining the timing advance value based on a distance between the first sidelink device and the second sidelink device ( See Fig(s). 20..while distance is not mentioned however it is inherent to properly compensate for round trip delay between devices of interest). Reasons for combining same as claim 1.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco in view of Kusashima further in view of Belleschi et al (US 2020/0229194 A1) 
Belleschi discloses wherein determining the timing advance value further comprises: determining the timing advance value based on a congestion level of sidelink resources on the sidelink carrier (See ¶ 96-98, See Fig(s). 3 block 310).   The network or the UE implementation may (pre)configure a CBR threshold for determining the maximum level of congestion that the UE should experience before stopping using a sidelink carrier. Use of sidelink congestion levels allows for fair data throughput between sidelink carriers without interruption of service.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Belleschi within Blasco, so as to enhance overall network/user experience by maintaining fair data throughput between sidelink carriers without interruption of service.


Regarding claim(s) 22, Belleschi discloses wherein the congestion level comprises a channel busy ratio or a received signal strength indicator measured from one or more sidelink signals carried on the sidelink carrier (See ¶ 28 congestion busy ratio above given thresholds than additional sidelink carriers are added).  Reasons for combining same as claim 21.
Regarding claim(s) 25, Kusashima discloses wherein calculating the sidelink transmission timing based on the sidelink reception timing and the timing advance value further comprises: L&L Ref. QCOM-3877Docket No. 19152249 calculating the sidelink transmission timing based on the sidelink reception timing and a summation of the timing advance value and an offset value (See ¶ 101).  
Regarding claim(s) 26, Blasco discloses wherein the offset value comprises a predefined value (See ¶ 91, 127 DELTA. is an offset value) or is variable based on a subcarrier spacing of the sidelink carrier.  
Regarding claim(s) 27, Blasco discloses wherein the sidelink reception timing and the sidelink transmission timing each comprise radio frame boundaries and a frame index (See Fig(s). 1 boundaries between D2D devices of interest, See ¶ 15 Time synchronization includes determining the subframe boundaries, i.e., the point in time in which each subframe starts and ends, as well as the index of the subframe).

Allowable Subject Matter
Claims 4-10,12,14-20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411